DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

3.       Accordingly, claims 1-4, and 6-10 are pending and being examined. Claims 1 are independent form.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US Pub 2009/0150199, hereinafter “Cohen”). 

Regarding claim 1, Cohen discloses an image masking method of a surveillance system in which a processor and a memory are included and an operation is controlled by the processor (the method and system for replacing the subject of a media asset including images based on a content setting; see abstract and fig.1), the image masking method comprising: 
extracting an object from an input image (the method recognizes the subject image extracted from the input media asset, see fig.1 and para.85; see 310 of fig.3); 
obtaining characteristic information of the extracted object by analyzing the extracted object (and analyzes the attributes of the subject image to determine the nature of the subject image, see para.86 lines 1-5; see 310 of fig.3/fig.5; see also 512 of fig.5 and para.119); 
comparing the characteristic information with a database to analyze whether the extracted object is a the method may compare the attribute against with the criteria 116 determined by a user to determine whether the subject image needs to be restricted/replaced; see also 512 of fig.5 and para.119); 
analyzing the extracted object as a specific individual when the extracted object is the the method may compare the attribute against with the criteria 116 determined by a user to determine whether the subject image needs to be restricted/replaced; see also 512 of fig.5 and para.119); 

performing masking on the extracted object according to whether the extracted object is the specific individual (if the restricted image is “a public or private figure [who] may express a desire not to be included in the media asset”, “then the recognition logic 112 may recognize the person and, perhaps based on the preference of the person as stored in the image restriction criteria 116, may anonymize the image of the person by, for example, replacing the [subject] image with one selected from the replacement images 118”; see para.123) wherein the characteristic information includes feature points of a face of the extracted object and the feature points are obtained (wherein “attributes, including a size, shape, color, identity, race, gender, physique, an associated capture device or capturing user”; see para.119) based on a video analysis (wherein “the media asset 102 may include a visual image, a picture, a website, an audio recording, a video stream”; see para.102).

Cohen does not explicitly disclose: [1] the restricted subject is a “registered person” as recited in the claim. However, Cohen clearly teaches “a preference of a human subject of the restricted image is determined. For example, a public or private figure may express a desire not to be included in the media asset 102. Therefore, if such a person is, in fact, included in the media asset 102, then the recognition logic 112 may recognize the person and, perhaps based on the preference of the person as stored in the image restriction criteria 116, may anonymize the image of the person by, for example, replacing the image with one selected from the replacement images 118, or otherwise by modifying the image.” See para.123. It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to know that “a public or private figure [who] may express a desire not to be included in the media asset 102” in the method in Cohen amounts to a “registered person” recited in the claim. Thus, Cohen teaches limitation [1] in a different way.
Cohen does not explicitly disclose [2] “analyzing the extracted object as an anonymous person when the extracted object is not the registered person” in the embodiment shown by fig.6. However, Cohen clearly teaches “[a]s another example, the recognition logic 112 may analyze the media asset 102 to determine that the setting content is such that all non-recognized persons should be anonymized’ in para.113. It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to combine all the teachings of Cohen by determining whether the extracted subject/person needs to be replaced or to be simply anonymized based on the preference/desire of a person/user in order to follow “the preference of the person” (Cohen, see para.123). Thus, the claimed invention is unpatentable over Cohen.

Regarding claim 2, Cohen discloses, wherein the obtained characteristic information is a characteristic information for monitoring the extracted object (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 3, Cohen discloses, wherein in the performing masking on the extracted object, the obtained characteristic information is reflected on the extracted object (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 4, Cohen discloses, wherein the obtained characteristic information comprises a silhouette according to shape information about the extracted object (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 6, Cohen disclose the image masking method of claim 1, the characteristic information of the extracted object is displayed together with and adjacent to the image (“The media asset 102 (and the modified media asset 106) may be captured, received, displayed and/or transmitted”; see para.104; see 1970/1972 of fig.22).

Regarding claim 7, Cohen discloses the image masking method of claim 3, wherein the obtained characteristic information comprises information about at least one of color, shape, motion, identity and position (wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 8, Cohen discloses the image masking method of claim 1, wherein the performing the masking comprises: generating a masking object by reflecting the obtained characteristic information; and performing the masking on the extracted object determined as the masking target using the masking object (the modification logic 114 modifies the restricted image to obtain a modified image that includes the shared image attributes extracted from the restricted image; see 320 of fig.3 and para.99).  

Regarding claim 9, Cohen discloses the image masking method of claim 8, wherein the masking object is an avatar on which the obtained characteristic information is reflected (the “collective replacement of a group” includes “avatar”; see 3254 of fig.74. E.g., “a live actress 1970” is replaced by “an animated female character 1972”, see fig.22 and para.204).  

Regarding claim 10, Cohen discloses the image masking method of claim 9, wherein at least one of a face, a hair, a top, a bottom, a gender, and an age of the avatar is determined according to the obtained characteristic information (wherein “a live actress1970” is replaced by an avatar: “an animated female character 1972”, see fig.22 and para.204).  

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1 and 6, filed on 04/12/2022, have been fully considered but they are not persuasive.

7-1.	On page 7, regarding claim 1, applicant argues:
“In contrast, Cohen describes analyzing various attributes (hair color, skin color, race, physique, etc.) and masking with a modified image only persons having the specific attributes (criteria) at paragraphs… Cohen does not describe comparing feature points of human faces 
(characteristic information) with a database to analyze whether the extracted object is a registered person, or analyzing the extracted object as a specific individual when the extracted object is the registered person, analyzing the extracted object as an anonymous person when the extracted object is not the registered person, and performing masking on the extracted object according to whether the extracted object is the specific individual. ”

The examiner respectfully disagrees with the arguments for at least the following reasons. In the first instance, Cohen discloses or suggests not only “masking with a modified image only persons having the specific attributes” but also masking/replacing “a public or private figure [who] may express a desire not to be included in the media asset”. See Paragraph [0123]. In the second instance, as mentioned by applicant, Cohen discloses or suggests that “an attribute of the restricted image is evaluated against image-restriction criteria” to determine whether a person needs to be restricted/masked; wherein the attribute of the restricted image includes “a size, shape, color, identity, race, gender, physique, an associated capture device or capturing user”. See Paragraph [0119]. In other words, to determine whether a person needs to be restricted/masked, Cohen discloses or suggests “comparing feature points of human faces (characteristic information) with a database” as recited in the claim. Therefore, the argument is not persuasive.

7-2.	On page 7, regarding claim 6, applicant argues, Cohen does not disclose “the characteristic information of the extracted object is displayed together with and adjacent to the image”. As applicant mentioned or recognized, a human face itself is “characteristic information” of the human (see applicant’s argument above). As examples, either human 200 shown fig.3 or live female 1970 shown fig.22 are displayed by the display. This feature therefore is obvious for one of ordinary skill in the art and have no patentable weight in the field of image processing. The argument is not persuasive.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/9/2022